Citation Nr: 1723404	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  13-30 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for diabetes mellitus, type 2.

2.  Entitlement to service connection for diabetes mellitus, type 2, to include as due to exposure to herbicides.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, as secondary to diabetes mellitus, type 2.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, as secondary to diabetes mellitus, type 2.


REPRESENTATION

Veteran represented by:	Larry D. Schuh, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran & R.D.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from October 1957 to September 1977.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  A notice of disagreement was received in November 2010, a statement of the case was issued in September 2013, and a VA Form 9 was received in November 2013.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in April 2017 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.


FINDINGS OF FACT

1.  A May 2005 rating decision denied the claim of entitlement to service connection for diabetes mellitus, type 2.  The Veteran did not file an appeal to that decision and it is final.

2.  Evidence pertaining to the Veteran's diabetes mellitus, type 2, received since the May 2005 decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

3.  Resolving reasonable doubt in favor of the Veteran, the Board finds that there is sufficient evidence of exposure to herbicides while serving in Thailand during the Vietnam era.

4.  The Veteran has a post-service diagnosis of diabetes mellitus, type 2.

5.  The Veteran's bilateral peripheral neuropathy of the upper extremities is proximately due to his diabetes mellitus, type 2.

6.  The Veteran's bilateral peripheral neuropathy of the lower extremities is proximately due to his diabetes mellitus, type 2.


CONCLUSIONS OF LAW

1.  The May 2005 rating decision that denied entitlement to service connection for diabetes mellitus, type 2, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  The evidence received since the May 2005 rating decision is new and material, and the Veteran's claim for service connection for diabetes mellitus, type 2, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The Veteran's diabetes mellitus, type 2, is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  Service connection for peripheral neuropathy of the bilateral upper extremities, as secondary to diabetes mellitus, type 2, is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

5.  Service connection for peripheral neuropathy of the bilateral lower extremities, as secondary to diabetes mellitus, type 2, is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

In this case, the Board is reopening and granting in full the benefits sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Whether New and Material Evidence Has Been Received to Reopen a Previously Denied Claim for Entitlement to Service Connection for Diabetes Mellitus, Type 2

The Veteran seeks to reopen his previously denied claim for entitlement to service connection for diabetes mellitus, type 2.

Notwithstanding determination by the RO that new and material evidence has or has not been received to reopen the Veteran's claim, it is noted that on its own, the Board is required to determine whether new and material evidence has been presented. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105, to address the question of whether new and material evidence has been presented to reopen a previously denied claim); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The record reflects that a claim for service connection for diabetes mellitus, type 2, was last denied in a rating decision of May 2005.  The Veteran did not complete a timely appeal and subsequently the May 2005 rating decision became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Veteran's claim for service connection may only be opened if new and material evidence is submitted.

In this instance, since the May 2005 rating decision denied the claim on the basis that there was no evidence that the Veteran's diabetes was shown in service, and there was no evidence the Veteran was exposed to herbicides in Vietnam.

The evidence received since the May 2005 rating decision consists of numerous records and documents.  Among other things, the Veteran testified in April 2017 that he was exposed to herbicides while serving in Thailand.

The Board must presume the credibility of all newly submitted evidence for the purpose of determining if such evidence is new and material evidence sufficient to reopen the claim.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Presuming its credibility, the aforementioned evidence indicates that the Veteran was exposed to herbicides during service.  As a result, the Board finds that this additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim of service connection for diabetes.  The Board determines that the claim is reopened.

III. Service Connection Claims

The Veteran seeks entitlement to service connection for diabetes mellitus, type 2, and peripheral neuropathy of the bilateral upper and lower extremities, as secondary to diabetes mellitus, type 2. He asserts he was exposed to herbicides while serving in Thailand and later developed diabetes mellitus, type 2, as a result of the exposure to herbicides during service.  The Veteran has also asserted that his exposure to jet fuel caused his diabetes mellitus, type 2.  Since the Board is granting the Veteran's claim based on exposure to herbicides, this decision will focus on that theory of entitlement.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection may be granted on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a) and (b) (2016).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish entitlement to service connection on a secondary basis, there must be evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

Diabetes Mellitus, Type 2

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, the Veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309 (e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii). 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  If a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several medical conditions, including prostate cancer and diabetes mellitus, type 2.  38 C.F.R. § 3.309 (e). 

In this case, the Veteran asserts that he was exposed to herbicide agents while performing his duties during his service in Thailand.  See April 2017 BVA Hearing Transcript.

At the outset, there is ample evidence of record showing that the Veteran is diagnosed with diabetes mellitus, type 2.  See e.g. February 2011 VA examination.  Therefore, resolution of the issue on appeal turns on whether the Veteran is determined to have been exposed to herbicides in service.

Initially, the Board notes that the Veteran has asserted that his exposure to herbicides occurred while stationed in Thailand.  The Veteran's service records confirm that he served in Thailand from 1973 to 1974.  However, there is no specific mention of exposure to herbicides in the Veteran's service records. 

Importantly, VA's Compensation & Pension Service (C&P) has issued information concerning the use of herbicides in Thailand during the Vietnam War.  In a May 2010 bulletin, C&P indicated that it has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand. Although DOD indicated that the herbicide use was commercial in nature rather than tactical (such as Agent Orange), C&P has determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used. 

Given this information, C&P has determined that special consideration should be given to Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Consideration of herbicide exposure on a "facts found or direct basis" should be extended to those Veterans.  Significantly, C&P stated, "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."  C&P indicated that herbicide exposure should be acknowledged on a facts found or direct basis if a Veteran served at one of the bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the base perimeter, as shown by military occupation specialty (MOS), performance evaluations, or other credible evidence. 

The Veteran has asserted that he worked at the flight line and near the perimeter as a fuel specialist and facility manager at U-Tapao in Thailand.  The Veteran's personnel records confirm that he was a fuel specialist and facility manager during service.  The Veteran testified that he worked close to the fence perimeter, both inside and out of the fence, around the entire base.  He asserted that he had to walk the perimeter to check the areas where he was sending fuel trucks.  See April 2017 BVA Hearing Transcript, page 8.  The Veteran also submitted photographs at the Board Hearing that depicted him standing close to the perimeter of the base.  The Board finds the Veteran's testimony regarding his duties in service in Thailand are credible and consistent with the circumstances of his service, including the duties associated with his military occupational specialty, and the Board finds no reason to doubt his credibility. 

Upon consideration of the Veteran's statements, and the evidence of record, the Board finds that the Veteran was exposed to herbicides while on active duty in Thailand.  Thus, despite the fact that there is no clear evidence of herbicide exposure due to the Veteran's Thailand service shown in the record, the Veteran was likely exposed and the Veteran has presented credible evidence.  Therefore, in view of the information set forth by C&P in the May 2010 bulletin and resolving all reasonable doubt in the Veteran's favor, the Board finds that he was exposed to herbicide agents while he was stationed in Thailand during the Vietnam era.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 

Therefore, in light of the evidence showing exposure to herbicides during service, and a diagnosis of diabetes mellitus, type 2, service connection is granted on a presumptive basis for this disorder.


Peripheral Neuropathy of the Bilateral Upper and Lower Extremities

The Board notes the Veteran has been diagnosed with diabetic neuropathies of the bilateral upper and lower extremities.  See March 2010 VA Active Problem List.  A May 2011 VA treatment note reports that sensation was diminished in the upper and lower extremities, slightly worse on the left than right, and the Veteran was assessed with diabetic neuropathy.

The Board has considered the application of the VA regulations governing diseases presumed associated with herbicide exposure for these claimed disorders.  While a form of peripheral neuropathy (i.e., early onset) is included as an enumerated disease associated with herbicide exposure under VA regulatory criteria, presumptive service connection under 38 C.F.R. § 3.309 (e) is warranted only when the peripheral neuropathy was manifested to a degree of 10 percent or more within one year after the date of last herbicide exposure.  In this case, there is no lay or medical evidence of record of "early-onset" peripheral neuropathy manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active service.

However, as a result of this Board decision, the Veteran has been granted entitlement to service connection for diabetes mellitus, type 2.  Given that the Veteran has diagnoses of diabetic neuropathy of the bilateral upper and lower extremities, the Board finds that entitlement to service connection for these disorders is warranted, as secondary to diabetes mellitus, type 2.


	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus, type 2; to this extent, the appeal is granted.

Entitlement to service connection for diabetes mellitus, type 2, as due to exposure to herbicides, is granted.

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, as secondary to diabetes mellitus, type 2, is granted.

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, as secondary to diabetes mellitus, type 2, is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


